Exhibt 99.1 ATTUNITY LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF June30, 2010 U.S. DOLLARS IN THOUSANDS INDEX Page Consolidated Balance Sheets 2-3 Consolidated Statements of Operations 4 Statements of Changes in Shareholders' Equity 5 Consolidated Statements of Cash Flows 6 CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents Restricted cash Trade receivables and unbilled revenues (net of allowance for doubtful accounts of $15 at bothJune 30 , 2010 and December 31, 2009) Other accounts receivable and prepaid expenses Total current assets LONG-TERM ASSETS: Long-term prepaid expenses 72 86 Severance pay fund Property and equipment, net Software development costs, net Goodwill Total long-term assets Total assets 2 CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data June 30, December31, LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt and short term loans Current maturities of long-term convertible debt Trade payables Deferred revenues Employees and payroll accruals Accrued expenses and other liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term convertible debt Long-term debt Revaluation of Liabilities presented at fair value Accrued severance pay Total long-term liabilities SHAREHOLDERS' EQUITY: Share capital - Ordinary shares of NIS 0.1 par value - Authorized: 130,000,000 shares at June30 , 2010 and December 31, 2009. Issued and outstanding: 32,179,054 shares at June 30, 2010 and 31,571,150 atDecember 31, 2009 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity 3 CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except share and per share data 6 months ended 3 months ended June 30, June 30, Software licenses Maintenance and services Operating expenses: Cost of revenues Research and development, net Selling and marketing General and administrative Total operating expenses Operating profit/ (loss) ) 53 ) Financial expenses, net ) Other expense (income) - ) (0 ) Profit (Loss) before income taxes ) ) 80 ) Taxes on income 34 26 26 4 Netprofit/ (loss) ) ) 53 ) Basic and diluted net profit (loss) per share $ ) $ ) $ $ ) 4 STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands, except share data Additional Accumulated Other Total Total Ordinary shares paid-in comprehensive Accumulate comprehensive shareholders' Shares Amount Capital loss deficit loss equity Balance as of December 31, 2007 ) ) - Stock-based compensation - - - Other comprehensive loss: - Foreign currency translation adjustments - - - ) ) ) Net loss - ) ) ) Total comprehensive loss ) Balance as of December 31, 2008 ) ) Stock-based compensation - Other comprehensive loss: ) ) Foreign currency translation adjustments - - 2 2 conversion of short term loan 79 issuance of shares (rights offering) Exercise of warrants 2 12 14 Net loss - - ) ) ) Total comprehensive loss Balance as ofDecember 31, 2009 ) ) ) Stock-based compensation Foreign currency translation adjustments ) ) Exercise of warrants 16 56 73 Net loss ) ) - Balance as ofJune30, 2010 (unaudited) ) ) 5 CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands 6 months ended 6 months ended June 30, June 30, Cash flows from operating activities: Net profit /( loss) from continued operations ) ) Adjustments required to reconcile net loss to net cash provided by (used in) operating activities: Decrease (increase) in restricted cash 4 6 Depreciation 53 95 Stock based compensation 98 Amortization of deferred expenses 26 Amortization of debt discount Amortization of software development costs Increase (decrease) in accrued severance pay, net 62 ) Decrease (increase) in trade receivables ) ) Decrease ( increase) in other accounts receivable and prepaid expenses ) (6 ) Decrease / (Increase) in long-term prepaid expenses 14 12 Increase (decrease) in trade payables ) ) Increase (decrease) in deferred revenues Increase (decrease) in employees and payroll accruals ) ) increase / (decrease) in accrued expenses and other liabilities ) 18 Increase (decrease) in Long term liabilities (0 ) ) Increase (decrease) in revaluation of Liabilities presented at fair value 19 Net cash provided (used) by operating activitise 97 Cash flows from investing activities: Restricted cash, net - Purchase of property and equipment ) (6 ) Capitalization of software development costs ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of employee stock options 1 - Receipt of long term loan 25 Issuance of shares 72 Receipt of Shortterm debt, net - convert to Capital - Repayment of long-term debt ) (8 ) Net cashprovided by (used in)financing activities ) Foreign currency translation adjustments on cash and cash equivalents ) 15 Increase (decrease)in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period Supplemental disclosure of cash flow activities: Cash paid during the period for: Interest 65 6 RECONCILIATION OF SUPPLEMENTAL NON-GAAP FINANCIAL INFORMATION U.S. dollars in thousands, except per share data 6 months ended 3 months ended June 30, June 30, GAAP operatingprofit /(loss) ) 53 ) Stock based compensation (1) 97 60 41 Amortization and capitalization of Software development costs(2) Non-GAAP operating profit (loss) GAAP netprofit (loss) ) ) 53 ) Stock based compensation (1) 97 60 41 Amortization and capitalization of Software development costs(2) Financial expenses (3) ) (8 ) Non-GAAP net profit (loss) GAAP basic and diluted net profit (loss) per share ) ) ) Stock based compensation (1) Amortization and capitalization of Software development costs(2) Financial expenses (3) ) ) Non-GAAP basic and diluted net profit (loss) per share (1) Equity-based compensation expenses resulting under ASC 718 (formerly known as SFAS123): Equity-based compensation expense included in "Research and development" 25 12 14 1 Equity-based compensation expense included in "Selling and marketing" 43 50 23 23 Equity-based compensation expense included in "General and administrative" 45 35 23 17 97 60 41 Equity based compensation expenses” refer to the amortized fair value of all equity based awards granted to employees. (2)Amortization and capitalization of software development costs resulting under ASC 985-20 (formerly known as SFAS 86): Amortization Capitalization ) (3) Financial expenses: Amortization of debt discount - 26 Revaluation of warrants and conversion features of long term debt 19 ) ) Amortization of deferred charges - 26 13 ) (8 ) 7 ATTUNITY LTD AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 1:-GENERAL Attunity Ltd. (the "Company" or "Attunity") and its subsidiaries develop, market and provide real-time data integration and event capture software that enable enterprises to access and use data from different databases where and when needed. This includes data connectivity, data federation, and data replication software. Using Attunity's software, companies are able to connect, transfer, join and stream to and from a variety of data sources in real-time. The Company also provides maintenance, consulting, and other related services for its products including maintenance services for its legacy products: CorVision - an application generator, and APTuser - a database retrieval and production report generator. NOTE 2:- UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States for interim financial information. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the six months period ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ended December31, 2010. These financial statements should be read in conjunction with the Company's audited consolidated financial statements and accompanying notes as of December 31, 2009 included in the Company's Annual Report on Form 20-F for the fiscal year ended December31, 2009 (the "2009 Financial Statements"). NOTE 3:- SIGNIFICANT ACCOUNTING POLICIES a. Use of estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. b. There have been no changes to the significant accounting policies during the six months ended June30, 2010 as compared to the significant accounting policies described in the 2009 Financial Statements. NOTE 4:-SHAREHOLDERS' EQUITY a. The Company accounts for stock based compensation in accordance with ASC 718 Compensation - Stock Compensation", as described in detail in Note13 "Shareholders' Equity" to the 2009 Financial Statements. During the six months ended June 30, 2010, the Company granted 876,550 options to employees under the Company's 2001 and 2003 option plans. - 1 - ATTUNITY LTD AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 4:-SHAREHOLDERS' EQUITY (Cont.) The fair value for options granted in the first six months of 2010 is estimated at the date of grant using a Black-Scholes option-pricing model with the following weighted average assumptions: Six months ended June 30, Unaudited Risk free interest % Dividend yields 0 % Volatility % Expected life (in years) 4 The following is a summary of the Company's stock options activity among the various plans: Number of options (in thousands) Weighted Average exercise price Weighted- average remaining contractual term (in years) Aggregate intrinsic value Outstanding at December 31, 2009 $ - - Granted - - Exercised (6 ) - - Canceled or forfeited ) - - Outstanding at June 30, 2010 (unaudited) $ $ Exercisable at June 30, 2010 (unaudited) $ $ Vested and expected to vest at June 30, 2010 (unaudited) $ $ The weighted average fair value of options granted during the six months ended June30, 2010 was $0.37. b. On May 12, 2009 the Company completed a rights offering with total gross proceeds of approximately $600 (excluding offering expenses and the conversion of approximately $400 of a short-term convertible loan granted by certain affiliates of the Company). The Company issued to the subscribing shareholders (including the lenders) a total of 8,258,754 ordinary shares and three-year warrants exercisable into 4,129,376 ordinary shares, at an exercise price of $0.12. During the six months ended June 30, 2010, 603,199 of the above warrants were exercised. - 2 - ATTUNITY LTD AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 5:- FINANCING Financings as of June30, 2010 and December 31, 2009 consisted of the following: Six months ended June 30, Year ended December 31, Unaudited Audited Long-term loan $ $ Convertible debt Current maturities portion Long-term portion $ $ Long-term loan In January2007, the Company entered into a loan agreement with Plenus Technologies Ltd. and its affiliates ("Plenus" or the "lender"), whereby the lender provided a $2,000 loan. The outstanding loan amount was originally due and payable in twelve (12) equal monthly installments each commencing on the first day of the 25th month following January 31, 2007. The loan accrued interest at a floating annual rate of the LIBOR rate published on the first day of each calendar quarter for three months plus 4.25%, and was being paid on a quarterly basis. In addition, the Company issued to the lender non-forfeitable warrants, exercisable until January30, 2012, to purchase up to 439,883 ordinary shares at an exercise price per share of $1.364, subject to price adjustments. In March2009, the Company and Plenus amended the loan agreement. Under the amendment, the Company shall repay the loan amount in 24 equal monthly payments starting February 2010 and the loan will accrue interest at an annual fix rate of 9%. In addition, if, during the period between March 19, 2009 and March 18, 2014, the Company enters into a Fundamental Transaction, which is defined to include a sale through a merger, selling all or substantially all of the Company's assets, or a transaction in which a person or entity acquires more than 50% of its outstanding shares, then, without derogating from the obligation to repay the outstanding loan, the Company will have to pay the lender an additional amount (the "Additional Payment") equal to, in general, the higher of 15% of the outstanding loan amount and 15% of the aggregate proceeds payable to shareholders or the Company in connection with such Fundamental Transaction. Alternatively, for a period of 14 days commencing on the date on which the Company provides the lender with a copy of the Company’s audited financial statements for the year ended December 31, 2012, provided that the consolidated revenues are equal to, or exceed, $18,000, the lender will be entitled, at its sole discretion and in lieu of the Additional Payment, to receive an amount equal to the higher of (i) 15% of such revenues, and (ii) $1,500. Convertible debt In April 2004, the Company issued to a group of existing shareholders a convertible promissory note (the "Promissory Note") in the amount of $2,000 bearing interest at 5% per annum, and warrants to purchase 480,000 ordinary shares at a price per share of $1.75 (subject to adjustments). The principal of the debt was repayable at the end of five years and the interest was payable semiannually. The debt was convertible into ordinary shares at a conversion price of $1.75 per share (subject to adjustments). The warrants expired on May 4, 2007 without being exercised. - 3 - ATTUNITY LTD AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 5:- FINANCING (Cont.) In September 2006, following a private placement conducted by the Company, the conversion price was adjusted to $1.25 per share. As a result, the number of shares that would be received upon conversion increased by 457,143 shares to 1,600,000 shares. In January 2009, the Company entered into an agreement with the holders of the Promissory Notes ("the Extension Agreement"), whereby the maturity date of the Promissory Notes was extended by 18 months from May 4, 2009 to November 4, 2010. In consideration of extending the repayment date, the holders of the Promissory Notes received the following: 1. The interest rate of the Promissory Notes was increased from an annual rate of five percent (5%) to a floating annual rate of the LIBOR rate plus five percent (5%) 2. The Company will not be able to obtain new loans which are ranked senior to, or parri passu with, the Promissory Notes; and 3. Warrants held by the holders of the Promissory Notes and another person, exercisable into a total of 600,000 Ordinary shares, were amended so that (1) the expiration date was extended by 18 months from October 9, 2009 to April 9, 2011 and (2) a price adjustment mechanism was amended so that any financing of more than $100, (instead of $1,500) will trigger such price protection adjustment. The principal terms of the Extension Agreement were approved by the Company's shareholders on December 31, 2008. In March 2010, the Company entered into another extension agreement ("the Second Extension Agreement") with the holders of the Promissory Notes, whereby the maturity date was extended from November 4, 2010, such that the aggregate principal amount will become due and payable in six equal quarterly installments of $333 starting from November 4, 2010. In consideration of extending the repayment date, the holders of the Promissory Notes received the following: 1. The interest rate of the Promissory Notes was increased from an annual rate of LIBOR plus five percent (5%) to a fix rate of nine percent (9%), payable in cash together with the applicable installment; 2. Warrants held by the holders of the Promissory Note and another person, exercisable into a total of 600,000 Ordinary shares, were amended so that the expiration date was extended from April 9, 2011 to the later of (1) February 9, 2012, and (2) the date on which the principal amount under the Promissory Note issued to the holders, and any interest accrued and outstanding thereon, will have been fully repaid to the holders; 3. The definition of what constitutes an "event of default" would include (1) a failure by the Company to pay, when due, indebtedness of more than $100 and (2) the declaration of an event of default by Plenus; and - 4 - ATTUNITY LTD AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 5:- FINANCING (Cont.) 4. Other than with respect to Mr. Shimon Alon, the Company's Chairman and CEO, and two other directors, who waived their entitlement to the following, the holders of the Promissory Note are entitled to the following: a) If the Company fails to timely pay any installment (including interest), and the same is not remedied within ten (10) days, the Company will be required to issue additional warrants to the holders (1) at an exercise price equal to the average closing price of the ordinary shares in the 14 trading days following the relevant due date, but not less than $0.12 per share, and (2) that are exercisable into a number of Ordinary shares equal to 100% of the unpaid balance of the installment divided by the applicable exercise price. The aforesaid delay in the payment of 10 days or more shall not be considered an event of default provided that these warrants are issued within 45 days following the relevant due date; and b) In addition, if the Company fails to timely pay such installment (including interest), and the same is not remedied within 90 days from the date it is due, then the Company will be required to issue warrants to the holders (1) at an exercise price equal to the average closing price of its Ordinary shares in the 14 trading days following the aforesaid 90th day, but not less than $0.12 per share and (2) that are exercisable into a number of Ordinary shares equal to 60% of the unpaid balance of the principal amount less the installment (that triggered the issuance above) ,divided by the applicable exercise price. A delay in payment of more than 90 days will be considered an event of default. The principal terms of the Second Extension Agreement were approved by the Company's shareholders on December 31, 2009. The Company accounted for the Second Extension Agreement in accordance with ASC 470-50-40 (formerly EITF 96-19) as a non-substantive modification. As of June 30, 2010, no shares were issued pursuant to debt conversion. NOTE 6:- COMPREHENSIVE LOSS The following table reconciles net income to comprehensive income: Six months ended June 30, Unaudited Unaudited Net loss $ ) $ ) Foreign currency translation adjustments, net ) ) Comprehensive loss $ ) $ ) - 5 - ATTUNITY LTD AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 7:- NET INCOME (LOSS) PER SHARE The following table sets forth the computation of the basic and diluted net income per share: Three months ended June 30, Six months ended June 30, Unaudited Numerator for basic earnings per share $ 53 $ ) $ ) $ ) Effect of dilutive warrants $ ) - - - Nominator for diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding: Denominator for basic net earnings per share Effect of dilutive warrants - - - Denominator for diluted net earnings per share Basic net earnings (loss) per share $ $ ) $ ) $ ) Diluted net loss per share $ ) $ ) $ ) $ ) - 6 -
